Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The abstract of the disclosure is objected to because it is not directed to that which applicants regard as new in the art to which the invention, as claimed, pertains.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claim 11, it is vague and indefinite as to what “ac acoustic pipe” entails.  The specification, as referenced in paragraphs 0087-0092, discloses a “pipe(s)” but not an “acoustic pipe”.  

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guedes et al (EP3216231B1).
	Per claim 11, Guedes et al discloses a system (see Fig. 2) that includes a printed circuit board (40) having a plurality of acoustic transducers (22, 24, see also paragraph 0012, lines 31-34) installed thereon, a plurality of acoustic pipes (34, 50), where each of the plurality of acoustic pipes has an entry point and an exit point (30, 32), where each of the plurality of acoustic pipes (34, 50) is associated with one of the plurality of acoustic transducers (22, 24), wherein the entry point of each of the plurality of acoustic pipes is capable of collecting an acoustic signal emitted from its associated acoustic transducer, where each of the plurality of acoustic pipes is capable of carrying an acoustic signal emitted from its associated acoustic transducer from its entry point to its exit point (30, 32), and where the curvature of each of the plurality of acoustic pipes is “substantially minimized”.
Per claim 12, the acoustic signals exiting from the two waveguide exit ports (30, 32) implicitly produce a modified aggregate acoustic signal since the acoustic signals exiting the ports combine.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Guedes et al (EP3216231B1) when taken in view of Aarts et al (‘088).
Per claim 14, Aarts et al teaches (see paragraph 0010) that pipe (waveguide) and an acoustic chamber (transducer is mounted therein) constitute a Helmholtz resonator such that it would have been obvious to one of ordinary skill in the art that the entry points of the plural waveguides (pipes) in combination with the transducers of Guedes et al operates as a Helmholtz resonator.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl